Action by the plaintiff as administrator of the estate of John Hreha, deceased intestate, to recover damage for an injury received by the deceased November 26, 1907, while employed by the defendant company in its pulp mill at Madison, Maine, resulting in his death three days later. In the first trial of this action the verdict was for the plaintiff for $4,750. This verdict was set aside by the Law Court. See Mehaylo, Admr., v. The Great Northern Paper Company, 107 Maine, 521. At the second trial of the action the verdict was for the plaintiff for $6,958.33. The defendant excepted to several rulings and also filed a general motion for a new trial. Exceptions not considered.Motion sustained and verdict set. aside.